7 N.Y.3d 779 (2006)
In the Matter of MOSHE PILLER, Appellant, et al., Petitioners,
v.
SHAUN DONOVAN et al., Respondents.
Court of Appeals of New York.
Submitted June 19, 2006.
Decided July 6, 2006.
Appeal transferred, without costs, by the Court of Appeals, sua sponte, to the Appellate Division, First Department, upon the ground that a direct appeal does not lie when questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]).